459 F.2d 1043
Charles G. BONCELET, Appellant,v.George KUGLER.
No. 71-1645.
United States Court of Appeals,Third Circuit.
Submitted under Third Circuit Rule 12(6) May 26, 1972.Decided May 26, 1972.

Charles G. Boncelet, pro se.
Michael Perle, Deputy Atty. Gen., Division of Criminal Justice, East Orange, N. J., for appellee.
Before STALEY, ALDISERT and HUNTER, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
We have considered all of appellant's contentions and have concluded that they are without merit.


2
The judgment of the district court will be affirmed.